993 F.2d 1538
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John C. PAPPAS, Plaintiff-Appellant,v.Charles A. MILLER;  John Doe, I;  John Doe, II;  U. S.Government, Defendants-Appellees.John C. PAPPAS, Plaintiff-Appellant,v.Charles A. MILLER;  John Doe, I;  John Doe, II;  U. S.Government, Defendants-Appellees.
Nos. 92-2534, 93-1112.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993May 18, 1993

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge;  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-1530-A)
John C. Pappas, Appellant Pro Se.
Robert K. Coulter, Office of the United States Attorney, Alexandria, Virginia, for Appellees.
E.D.Va.
DISMISSED.
OPINION
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
John C. Pappas filed notices of appeal in No. 92-2534, seeking to appeal the district court's denial of injunctive relief, and in No. 931112, seeking to appeal the district court's order granting the Defendant's motion to dismiss his complaint as frivolous.  An Appellee in another of Pappas's appeals before this Court filed a certified copy of a death certificate which shows that John C. Pappas died during the pendency of these appeals.  No party has filed a motion to dismiss these appeals, and no individual has come forward with a motion to substitute parties after this Court attempted to contact survivors.  Pursuant to Fed.  R. App.  P. 43(a), therefore, we dismiss these appeals.   See Crowder v. Housing Authority of Atlanta, 908 F.2d 843, 846 n.1 (11th Cir. 1990);  Gamble v. Thomas, 655 F.2d 568 (5th Cir. 1981).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED